                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIYISION

 UNITED STATES OF AMERICA,

    Plaintiff,

                                                        NO. 5:19-CR-045-H-01

 ARRON JAMES MARTINEZ,

    Defendant



                 ORDER ACCEPTING REPORT AND RECOMMENDATION
                    OF THE UNTTED STATES MAGISTRATE JI,JDGE
                          CONCER}IING PLEA OF GUILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C. $

636(bxl), the undersigrred District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.
                  .-nL J
       Dated       /   day of August, 2019.


                                           J          SLEY      RIX
                                                  D STATES DISTRICT ruDGE
